DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Wilinski on 02/15/2022.

The application has been amended as follows: 

Claim 12. (Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
obtaining a first plurality of inputs that identify a plurality of geographical locations and a plurality of infrastructure located at the plurality of geographical locations; 
classifying each of the plurality of geographical locations in accordance with the first plurality of inputs to obtain a plurality of classes; 

processing the second plurality of inputs in conjunction with the plurality of classes to identify a first plurality of locations included in the plurality of geographical locations to decommission infrastructure included in the plurality of infrastructure; and 
presenting the first plurality of locations via a device.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art made of record fails to teach a device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining a first plurality of inputs that identify a plurality of geographical locations, wherein the first plurality of inputs includes a map, a satellite image, an aerial image, an image included on a social media platform, or any combination thereof; 
processing the first plurality of inputs to obtain a geocoding of the plurality of geographical locations; 
classifying each of the plurality of geographical locations in accordance with the geocoding to obtain a plurality of classes; 
obtaining a second plurality of inputs that identify costs associated with a plurality of infrastructure located at the plurality of geographical locations; 
processing the second plurality of inputs in conjunction with the plurality of classes to generate a list of locations included in the plurality of geographical locations to decommission infrastructure included in the plurality of infrastructure; and 
presenting the list, a modified list corresponding to a modification of the list, or a combination thereof, on an output device.

Harvey et al, U.S. Patent No. 9,129,355 generally teaches a device, comprising: 
a processing system including a processor (see Harvey Figure 1A, CPU 20 and GPU 22); and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (se Figure 1A, memory 24 and column 5, lines 24-27), the operations comprising: 

obtaining a first plurality of inputs that identify a plurality of geographical locations, wherein the first plurality of inputs includes a map, a satellite image, an aerial image, an image included on a social media platform, or any combination thereof (see column 2, lines 19-23); 
obtaining a second plurality of inputs that identify costs associated with a plurality of infrastructure located at the plurality of geographical locations (see column 12, lines 10-22); and 

presenting information on an output device (see Figure 5). 

However, Harvey does not teach the features highlighted above. 

Kim et al, KR20150022587 (see attached machine translation) generally teaches a device for estimating a cost of infrastructure (see Kim paragraph [0001]) comprising estimating a cost to decommission the infrastructure (see paragraph [0033]). However, Kim does not teach the features highlighted above. 

Annambhotla et al, U.S. Publication No. 2011/0225151 generally teaches a device (see Annambhotla Figure 2) configured to classify a plurality of geographical locations to obtain a plurality of classes (see paragraph [0035]). However, Annambhotla does not teach the features highlighted above. 

Regarding claim 12, the prior art made of record fails to teach a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
obtaining a first plurality of inputs that identify a plurality of geographical locations and a plurality of infrastructure located at the plurality of geographical locations; 
classifying each of the plurality of geographical locations in accordance with the first plurality of inputs to obtain a plurality of classes; 
obtaining a second plurality of inputs that identify costs, revenue, profits, or any combination thereof, associated with the plurality of infrastructure; 
processing the second plurality of inputs in conjunction with the plurality of classes to identify a first plurality of locations included in the plurality of geographical locations to decommission infrastructure included in the plurality of infrastructure; and 
presenting the first plurality of locations via a device.

Harvey, cited previously, generally teaches a non-transitory machine-readable medium (see Figure 1A, memory 24), comprising executable instructions that, when executed by a processing system including a processor (see Figure 1A, CPU 20 and GPU 20), facilitate performance of operations (see column 5, lines 24-27), the operations comprising: 

obtaining a first plurality of inputs that identify a plurality of geographical locations (see column 2, lines 19-23) and a plurality of infrastructure located at the plurality of geographical locations (see column 8, lines 51-56); 

obtaining a second plurality of inputs that identify costs, revenue, profits, or any combination thereof, associated with the plurality of infrastructure (see column 12, lines 10-22).

presenting information via a device (see Figure 5).

However, Harvey does not teach the features highlighted above. 

Kim, cited previously, generally teaches a method for estimating a cost of infrastructure (see paragraph [0001]) comprising estimating a cost to decommission the infrastructure (see paragraph [0033]). However, Kim does not teach the features highlighted above. 

Annambhotla, cited previously, generally teaches a device (see Annambhotla Figure 2) configured to classify a plurality of geographical locations to obtain a plurality of classes (see paragraph [0035]). However, Annambhotla does not teach the features highlighted above. 

Regarding claim 17, the prior art made of record fails to teach a method, comprising: 
obtaining, by a processing system including a processor, at least one map corresponding to at least one geographical area where network infrastructure is located; 
processing, by the processing system, at least the at least one map to classify the at least one geographical area, resulting in a class; 
identifying, by the processing system, a cost associated with the network infrastructure in accordance with the class; 
determining, by the processing system, that the network infrastructure is to be decommissioned in accordance with the cost; and 
generating, by the processing system, an output that indicates that the network infrastructure is recommended to be decommissioned responsive to the determining.

Harvey, cited previously, generally teaches a method comprising 

obtaining, by a processing system including a processor (see Figure 1A, CPU 20 and GPU 22) at least one image corresponding to at least one geographical area where network infrastructure is located (see column 1, lines 60-65 and column 2, lines 19-23 and);

determining a cost of the network infrastructure (see column 12, lines 10-22); and 

generating, by the processing system, an output that is indicative of the cost of the network infrastructure responsive to the determining (see Figure 5). 

However, Harvey does not teach the features highlighted above. 

Kim, cited previously, generally teaches a device for estimating a cost of infrastructure (see paragraph [0001]) comprising estimating a cost to decommission the infrastructure (see paragraph [0033]). However, Kim does not teach the features highlighted above. 

Annambhotla, cited previously, generally teaches a method configured to classify a plurality of geographical locations to obtain a plurality of classes (see paragraph [0035]). However, Annambhotla does not teach the features highlighted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637